             Case 1-17-44665-ess           Doc 301      Filed 08/06/20       Entered 08/06/20 11:38:55




Alan Nisselson, Trustee                              The Honorable:                                     Elizabeth S. Stong
Windels Marx Lane & Mittendorf                       Chapter 7
156 West 56th St.                                    Location:                                               Courtroom 3585
New York, NY 10019                                   Hearing Date:                                               10/13/2020
(212) 237-1000                                       Hearing Time:                                                  10:00am
         Chapter 7 Trustee                           Response Date:                                              10/06/2020

                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF NEW YORK

            In re: WALKER, VAN DOUG                                          §   Case No. 1-17-44665-ESS
                                                                             §
                                                                             §
        Debtor(s)                                                            §

                            NOTICE OF TRUSTEE'S FINAL REPORT AND
                              APPLICATIONS FOR COMPENSATION
                               AND DEADLINE TO OBJECT (NFR)

                Pursuant to Fed. R. Bankr. P.2002(a)(6) and 2002(f)(8), please take notice that
           Alan Nisselson, Trustee                    , trustee of the above styled estate, has filed a
           Final Report and the trustee and the trustee's professionals have filed final fee applications,
           which are summarized in the attached Summary of Trustee's Final Report and Applications
           for Compensation.

                  The complete Final Report and all applications for compensation are available for
            inspection at the Office of the Clerk, at the following address:
                  Clerk of the Court
                  United States Bankruptcy Court
                  Eastern District of New York
                  271-C Cadman Plaza East
                  Brooklyn, NY 11201

           Any person wishing to object to any fee application that has not already been approved must
           file a written objection within 7 days of the date set for the hearing, serve a copy of the objection
           upon the Trustee, any party whose application is being challenged and the United States
           Trustee. A hearing on the fee applications and any objections to the Final Report will be held
           on October 13, 2020 at 10:00 a.m. (the "Hearing Date") before the Honorable Elizabeth S.
           Stong, United States Bankruptcy Judge, in her Courtroom, No. 3585, at the United States
           Bankruptcy Court, Eastern District of New York, 271-C Cadman Plaza East, Brooklyn, NY
           11201, If no objections are filed, the Trustee may pay dividends pursuant to FRBP 3009
           without further order of the Court




    UST Form 101-7-NFR (10/1/2010)
        Case 1-17-44665-ess         Doc 301     Filed 08/06/20     Entered 08/06/20 11:38:55




            Dated: 08/06/2020                 By: /s/ Alan Nisselson
                                                                         Trustee
       Alan Nisselson, Trustee
       156 West 56th St.
       New York, NY 10019
       (212) 237-1000
       anisselson@windelsmarx.com




UST Form 101-7-NFR (10/1/2010)
                Case 1-17-44665-ess                 Doc 301         Filed 08/06/20           Entered 08/06/20 11:38:55



Alan Nisselson, Trustee                                         The Honorable:                                                Elizabeth S. Stong
Windels Marx Lane & Mittendorf                                  Chapter 7
156 West 56th St.                                               Location:                                                       Courtroom 3585
New York, NY 10019                                              Hearing Date:                                                       10/13/2020
(212) 237-1000                                                  Hearing Time:                                                          10:00am
         Chapter 7 Trustee                                      Response Date:                                                      10/06/2020

                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF NEW YORK

               In re: WALKER, VAN DOUG                                                       §       Case No. 1-17-44665-ESS
                                                                                             §
                                                                                             §
           Debtor(s)                                                                         §

                                   SUMMARY OF TRUSTEE'S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION

                       The Final Report shows receipts of                                        $         360,400.00

                       and approved disbursements of                                             $         247,905.13
                                                            1
                       leaving a balance on hand of                                              $         112,494.87

                                                          Balance on hand:                                   $              112,494.87
                Claims of secured creditors will be paid as follows:

 Claim          Claimant                                       Claim Allowed Amount Interim Payments                           Proposed
 No.                                                         Asserted       of Claim          to Date                          Payment
    2           Deutsche Bank National                    294,259.45             225,000.00            225,000.00                   0.00
                Trust Co. Trustee (See 410)
    8           Real Time Resolutions, Inc.               139,892.27                     0.00                    0.00               0.00
    9           New York City Water                             446.62                   0.00                    0.00               0.00
                Board
   11           Ford Motor Credit                           15,651.13                    0.00                    0.00               0.00
                Company d/b/a Land Rover
                Capital
   12 -2        Wilmington Savings Fund                 1,188,459.98                     0.00                    0.00               0.00
                Society
   19           Ford Motor Credit                           15,651.13                    0.00                    0.00               0.00
                Company, d/b/a Land
                Rover Capital


                 1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
   earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
   receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
   account of the disbursement of the additional interest.

   UST Form 101-7-NFR (10/1/2010)
               Case 1-17-44665-ess            Doc 301     Filed 08/06/20       Entered 08/06/20 11:38:55


                                                  Total to be paid to secured creditors:      $                0.00
                                                  Remaining balance:                          $          112,494.87

               Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments           Proposed
                                                                                         to Date          Payment
Trustee, Fees - Alan Nisselson, Trustee                                8,754.73                   0.00       8,754.73
Trustee, Expenses - Alan Nisselson, Trustee                                30.00                  0.00          30.00
Attorney for Trustee, Fees - Windels Marx Lane &                      78,331.74                   0.00      78,331.74
Mittendorf, LLP
Attorney for Trustee, Expenses - Windels Marx Lane &                     888.40                   0.00         888.40
Mittendorf, LLP
Accountant for Trustee, Fees - Joseph A. Broderick, P.C.                 550.00                   0.00         550.00
Auctioneer Fees - Maltz Auctions, Inc.                                13,600.00            13,600.00             0.00
Fees, United States Trustee                                              325.00                   0.00         325.00
Other Fees: Emerald City Realty                                        6,800.00             6,800.00             0.00
Other Fees: Pitchayan & Associates, P.C.                                    0.00                  0.00           0.00
                              Total to be paid for chapter 7 administration expenses:         $           88,879.87
                              Remaining balance:                                              $           23,615.00

                Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments           Proposed
                                                                                         to Date          Payment
Attorney for D-I-P Fees - Dahiya Law Offices, LLC                     23,615.00                   0.00      23,615.00
                              Total to be paid for prior chapter administrative expenses:     $           23,615.00
                              Remaining balance:                                              $                0.00

              In addition to the expenses of administration listed above as may be allowed by the
         Court, priority claims totaling $60,403.63 must be paid in advance of any dividend to
         general (unsecured) creditors.
               Allowed priority claims are:
 Claim         Claimant                                       Allowed Amount Interim Payments              Proposed
 No                                                                  of Claim          to Date             Payment
   1P-4        Internal Revenue Service                                2,090.16                   0.00           0.00
   10          City of New York                                       57,000.00                   0.00           0.00
   16          Internal Revenue Service                                1,313.47                   0.00           0.00




   UST Form 101-7-NFR (10/1/2010)
               Case 1-17-44665-ess           Doc 301      Filed 08/06/20       Entered 08/06/20 11:38:55


                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $                0.00
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 562,043.33 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1U-4         Internal Revenue Service                                  561.76                 0.00              0.00
  3 -2         Consolidated Edison Company of NY, Inc.                16,105.71                 0.00              0.00
  4            American Express Bank, FSB                             21,166.45                 0.00              0.00
  5            American Express Bank, FSB                             25,281.20                 0.00              0.00
  6            American Express Centurion Bank                        23,514.55                 0.00              0.00
  7            National Grid                                             810.63                 0.00              0.00
 13            Mirbourne NPN 2 LLC                                  469,074.93                  0.00              0.00
 15            Consolidated Edison Company of NY, Inc.                     0.00                 0.00              0.00
 17            National Grid                                           5,528.10                 0.00              0.00
                             Total to be paid for timely general unsecured claims:          $                0.00
                             Remaining balance:                                             $                0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $                0.00




  UST Form 101-7-NFR (10/1/2010)
              Case 1-17-44665-ess              Doc 301       Filed 08/06/20         Entered 08/06/20 11:38:55



             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                           Allowed Amount Interim Payments               Proposed
No                                                                       of Claim          to Date              Payment
                                                           None
                                                    Total to be paid for subordinated claims: $                        0.00
                                                    Remaining balance:                        $                        0.00




                                                Prepared By: /s/Alan Nisselson, Trustee
                                                                           Alan Nisselson, Ch. 7 Trustee

             Alan Nisselson, Trustee
             156 West 56th St.
             New York, NY 10019
             (212) 237-1000
             anisselson@windelsmarx.com


             STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
             Act exemption 5 C.F.R. §1320.4(a)(2) applies.




  UST Form 101-7-NFR (10/1/2010)
